Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 11, 21 and 26 have been amended. Claims 1-30 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-19, 21-30, are rejected under 35 U.S.C. 102 as being anticipated by Jung et al. (US 2020/0145062 hereafter Jung).

For claims 1, 21,  Jung disclose a user equipment (UE) (110 Figure 1), comprising: receiving, from a network entity (e.g. base station 120 Figure 1) , signaling of an uplink transmission configuration indicator (TCI) state update (e.g. Figure 2 TCI subsets received from base station 402 Figure 4 in a TCI field in the DL DCI [0025]) for one or more uplink transmissions ([0023] associated with multiple UE antenna panels); 
	determining, based on a type of the signaling, (DCI type signaling containing a TCI field [0025]) the uplink TCI state update ([0023] activate a TCI subset) is to be applied for a dynamically scheduled uplink transmission ([0023] dynamically indicated on PDSCH), semi-persistently scheduled uplink transmissions ([0029] semiPersistenOnPUCCH), or periodic uplink transmissions ([0029] CSI-ReportConfig that is periodic); and applying the uplink TCI state update to one or more uplink transmissions in accordance with the determination (e.g. [0054] UE activate a TCI state subset).
 For claims 11, 26, Jung disclose a network entity (e.g. base station 120 Figure 1) comprising: sending, to a UE (110 Figure 1), signaling of an uplink transmission configuration indicator (TCI) state update to be applied by the UE (DCI containing a TCI field [0025] for activating TCI subsets Figure 2 received from base station 402 Figure 4) for one or more uplink transmissions ([0023] associated with multiple UE antenna panels); comprising dynamically scheduled (by PDSCH) uplink transmission ([0023] dynamically indicated on PDSCH), semi-persistently scheduled uplink transmissions ([0029] semiPersistenOnPUCCH), and periodic uplink transmissions ([0029] CSI-ReportConfig that is periodic) determined by the UE based on a type of [the] signaling (DCI type signaling with Transmission Configuration Indication (TCI) field [0025]); and
	processing the one or more uplink transmissions sent by the UE after applying the uplink TCI state update. (e.g. [0054] UE activate a TCI state subset).
Particularly for claim 21, 26, Jung discloses processor (620 Figure 6), memory (670 Figure 6), code ([0077] software) at the UE and base station respectively. 

For claims 2, 12, 22, 27, Jung discloses wherein the uplink TCI state update (e.g. Figure 2) indicates an update for at least one of: a beam ([0023] associated with multiple antenna panels) or path loss (PL) reference signal (RS) to be used for the one or more uplink transmissions (e.g. [0029] PUCCH/PUSCH). 

For claims 3, 13,  Jung discloses wherein the one or more uplink transmissions comprise at least one of: a physical uplink control channel (PUCCH) transmission [0029], a physical uplink shared channel (PUSCH) transmission [0029], a sounding reference signal (SRS) transmission [0059].

For claims 4, 14,  Jung discloses downlink control information (DCI) signaling that dynamically schedules the one or more uplink transmissions to which the TCI state update is to be applied ([0054] power saving dynamically signaled via DCI).

For claims 5, 15, 23, 28, Jung discloses at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical random access channel (PRACH) ([0030] PUCCH/PUSCH reporting triggered by DCI). 
For claims 6, 16 Jung discloses downlink control information (DCI) signaling that activates or re-activates ([0030] DCI triggers) one or more semi-persistent uplink transmissions to which the TCI state update is to be applied (e.g. semi-persistent CSI on PUCCH).

For claims 7, 17, 24, 29, Jung discloses semi-persistent sounding reference signal (SRS) transmission ([0059] skipping SRS transmission in power saving mode dynamically signaled via DCI [0054]).

For claims 8, 18, Jung discloses the uplink TCI state update ([0026] activation/deactivation) is to be applied to a periodic uplink transmission ([0029] periodic); and the signaling of the uplink TCI state update comprises at least one of radio resource control (RRC) signaling ([0029] higher layer indicate time domain behavior).

For claims 9, 19, 25, 30, Jung discloses at least one of a periodic physical uplink control channel (PUCCH) ([0029] periodic semiPersistenOnPUCCH). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Liou et al. (US 2019/0297640 hereafter Liou). 

For claims 10, 20, Jung discloses wherein applying the TCI state update ([0026] decode PDSCH to activate TCI state) from receiving the signaling of the uplink TCI state update. Jung does not teach counting symbols to decode PDSCH.
Liou in the same field of applying TCI state changes discloses a UE (116 Figure 1) and base station (100 AN Figure 1 sending DCI downlink resource assignment [0065]) applying the TCI state ([0064-0065] receive PDSCH) after a preconfigured number of symbols ([0066-0067] determine slot allocated for PDSCH by counting L symbols with length SLIV)  from receiving the signaling of the uplink TCI state update (from starting symbols in the slot allocated for the PDSCH [0066-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Liou’s teachings for decoding the PDSCH for beam indication [title/abstract] when the TCI state is present in the DCI/PDSCH [0064].

Response to Arguments
On page 2 of the Remarks, Applicant argues that the Jung reference does not teach determining, based on a type of signaling ... 

In reply,  Jung teaches a TCI field in the download control information (DCI) [0025].  Based on the DCI type of signaling, the UE uses the TCI field to perform TCI updates.  
This interpretation (DCI type signaling) is supported by paragraph [0107-0108] of the Instant Specification publication (US 2021/0195583) as supplied by Applicant in an email exchange in the June 30, 2022 Interview Summary:

    PNG
    media_image1.png
    172
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    494
    media_image2.png
    Greyscale


In both cases (Jung, Instant), DCI type signaling is used to supply TCI updates to the UE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415